DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-21-2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US 2018/0011198 A1) in view of Zimmerman (US 2006/0022869 A1), Fernandez-Corbaton (US 6,289,280 B1) and Abraham (US 2003/0072356 A1).
claim 1, Zalewski discloses:
a global navigation satellite system (GNSS) reception circuit configured to receive a first signal having a first frequency and a second signal having a second frequency, where the first signal is in a first frequency band and the second signal is in a second frequency band which is lower than the first frequency band, wherein the first frequency band and the second frequency band do not overlap (Fig. 1; ¶15; ¶30; ¶38) [where the GPS L1 signal has a frequency of 1575.42 MHz and is in the L1 band (1575.42 MHz center frequency with a bandwidth of 15.345 MHz), and the GPS L2 signal has a frequency of 1227.60 MHz and is in the L2 band (1227.6 MHz center frequency with a bandwidth of 11 MHz), where the frequency values of the L2 band are lower than the frequency values of the L1 band, and the band frequencies of the L1 and L2 bands do not overlap];
a processor operably connected to the GNSS reception circuit and the wireless communication circuit (¶32, lines 5-6) [where a GNSS receive inherently includes a processor to perform the processing of GNSS signal and the positioning calculation]; and 
a memory operably connected to the processor [where a processor inherently includes a corresponding memory], 
wherein the memory stores instructions that enable the processor to perform operations when the instructions are executed, the operations comprising: 
receiving, from a satellite, the first signal using the GNSS reception circuit (¶15; ¶30; ¶38); 

obtaining a vector of the first signal and a vector of the second signal, by correlating each of the first signal and the second signal (Fig. 3b; ¶45-47) [where Fig. 3B plots the respective vectors/correlation results for the first signal and the second signal vs. time, and determines the multi-path states based on the plot];
identify whether a multi-path state exists, based at least on the first vector and the second vector (Fig. 3b; ¶10; ¶45-48);
[identifying signals for which there is a multi-path state in order avoid the deviation in position determination that occurs due to their usage (¶3)].
Zalewski fails to disclose the GNSS reception circuit having a first antenna and a second antenna, wherein the first antenna is configured to receive the first frequency and the second antenna is configured to receive the second frequency; a wireless communication circuit configured to support cellular communication or short-range communication; receiving a third signal using the wireless communication circuit; in case that the multi-path state does not exist, select the first signal to determine a location of the electronic device; and in case that the multi-path state exists, select the first signal and the second signal, or select the third signal in order to determine the location of the electronic device; and wherein the multi-path state is identified to exist if a waveform of the first vector comprises a peak point and a point at which at least one slope varies, or if a waveform of the second vector comprises a plurality of different peak points within a predetermined period of time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since Zalewski fails to disclose the nature of his GNSS reception circuit's antenna, to include this known GNSS antenna configuration into the combination in order to implement the GNSS signal reception.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GNSS signals are received.
Fernandez-Corbaton teaches:
a global navigation satellite system (GNSS) reception circuit (704, Fig. 7; col. 17, lines 43-50);
a wireless communication circuit configured to support cellular communication or short-range communication (704, Fig. 7; col. 17, lines 43-50) [where transceiver 704 may be a combination of a GNSS transceiver and a communications transceiver];
a processor operably connected to the GNSS reception circuit and the wireless communication circuit (706, Fig. 7; col. 17, line 50);
a memory operably connected to the processor (col. 17, lines 50-53);
receiving a third signal using the wireless communication circuit (704, Fig. 7; col. 17, lines 43-50); 
determining a range using the third signal and combining the range with the GNSS signals for determining a device position when not enough usable GNSS signals 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow positioning when not enough usable GNSS signals are present.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning of the device is possible.	
In the combination, in case that the multi-path state does not exist, select the first signal to determine a location of the electronic device, one of the GNSS signals, which can be designated the first signal, would be used in positioning since it is not in a multi-path state.
Abraham teaches a multi-path state is identified to exist if a waveform of a first vector comprises a peak point and a point at which at least one slope varies (Fig. 14A; ¶106), or if a waveform of a second vector comprises a plurality of different peak points  within a predetermined period of time (¶40; ¶110) [where since there is an ascending edge and a descending edge in ¶106, there is a peak point in between, and since the edges have different slopes, there is a point of variation in slope in between; and where since a peak corresponding to a direct signal repeats every code epoch, one of ordinary skill in the art before the effective filing date of the invention would recognize to look for the repeating peaks within the same epoch for multipath detection (the period of time of 
Replacing the multi-path detection method of Zalewski with that of Abrahams is this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of identifying multi-path, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the existence of multi-path.
In the combination, both tests of Abraham would be used to determine whether or not there is multi-path when analyzing each signal, and thus it would detect multi-path when the waveform of the vector of the first signal comprises a peak point and a point at which at least one slope varies, and the waveform of the vector of the second signal comprises a plurality of different peak points.
In regard to claim 2, Zalewski further discloses the first signal and the second signal are received from the same satellite via different frequency bands; and a chip rate of the first signal and a chip rate of the second signal are different from each other (¶15; ¶30) [where the chip rate of the L1 C/A signal is 1.023 MHz and the chip rate of the L5 signal is 10.23 MHz]. 
In regard to claim 7, Zalewski further discloses each of the first signal and the second signal comprises an original signal transmitted from a GNSS device and a reflected signal which corresponds to a reflection of the transmitted signal (¶3); and determining that the multi-path sate exists based at least on time intervals between the 
In regard to claim 11, Zalewski discloses:
receiving, from a satellite, a first signal using a global navigation satellite system (GNSS) reception circuit configured to receive the first signal in a first frequency band; receiving, from the satellite, a second signal using the GNSS reception circuit configured to receive the second signal in a second frequency band which is lower than the first frequency band, wherein the first frequency band the second frequency band do not overlap (Fig. 1; ¶15;  ¶30; ¶38) [where the GPS L1 signal has a frequency of 1575.42 MHz and is in the L1 band (1575.42 MHz center frequency with a bandwidth of 15.345 MHz), and the GPS L2 signal has a frequency of 1227.60 MHz and is in the L2 band (1227.6 MHz center frequency with a bandwidth of 11 MHz), where the frequency values of the L2 band are lower than the frequency values of the L1 band, and the band frequencies of the L1 and L2 bands do not overlap]; 
obtaining a vector of the first signal and a vector of the second signal, by correlating each of the first signal and the second signal (Fig. 3b; ¶45-47) [where Fig. 3B plots the respective vectors/correlation results for the first signal and the second signal vs. time, and determines the multi-path states based on the plot];
identify whether a multi-path state exists, based at least on the first vector and the second vector (Fig. 3b; ¶10; ¶45-48); and 
[identifying signals for which there is a multi-path state in order avoid the deviation in position determination that occurs due to their usage (¶3)]. 
Zalewski fails to disclose the GNSS reception circuit having a first antenna and a second antenna, wherein the first antenna is configured to receiver the first frequency and the second antenna is configured to receive the second frequency; receiving a third signal using a wireless communication circuit configured to support cellular communication or short-range communication; in case that the multi-path state does not exist, select the first signal to determine a location of the electronic device; and in case that the multi-path state exists, select the first signal and the second signal, or select the third signal in order to determine the location of the electronic device; and wherein identifying whether the multi-path state exists comprises: identifying that the multi-path state exists if a waveform of the first vector comprises a peak point and a point at which at least one slope varies, and identifying that the multi-path state exists if a waveform of the second vector comprises a plurality of different peak points within a predetermined period of time.
Zimmerman teaches a GNSS reception circuit having a first antenna and a second antenna, wherein the first antenna is configured to receive the first frequency and the second antenna is configured to receive the second frequency (¶43; ¶149).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since Zalewski fails to disclose the nature of his GNSS reception circuit's antenna, to include this known GNSS antenna configuration into the combination in order to implement the GNSS signal reception.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GNSS signals are received.

receiving a first signal using a global navigation satellite system (GNSS) reception circuit (704, Fig. 7; col. 17, lines 43-50);
receiving at least one third signal using a wireless communication circuit configured to support cellular communication or short-range communication (704, Fig. 7; col. 17, lines 43-50) [where transceiver 704 may be a combination of a GNSS transceiver and a communications transceiver];
determining a range using the third signal and combining the range with the GNSS signals for determining a device position when not enough usable GNSS signals are present (Fig. 5; col. 4, lines 8-21) [where Fernandez-Corbaton refers to multipath of the communication/third signal, and further addresses how to handle the multipath in the next paragraph].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow positioning when not enough usable GNSS signals are present.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning of the device is possible.	
In the combination, in case that the multi-path state does not exist, select the first signal to determine a location of the electronic device, one of the GNSS signals, which can be designated the first signal, would be used in positioning since it is not in a multi-path state.

Replacing the multi-path detection method of Zalewski with that of Abrahams is this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of identifying multi-path, it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute one for the other to achieve the predictable result of determining the existence of multi-path.
In the combination, both tests of Abraham would be used to determine whether or not there is multi-path when analyzing each signal, and thus it would detect multi-path when the waveform of the vector of the first signal comprises a peak point and a point at which at least one slope varies, and the waveform of the vector of the second signal comprises a plurality of different peak points.
claim 12, Zalewski further discloses the first signal and the second signal are received from the same satellite via different frequency bands; and a chip rate of the first signal and a chip rate of the second signal are different from each other (¶15; ¶30) [where the chip rate of the L1 C/A signal is 1.023 MHz and the chip rate of the L5 signal is 10.23 MHz]. 

Claims 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski, Zimmerman, Fernandez-Corbaton, and Abraham, as applied to claims 1 and 11, above, and further in view of Sheynblat '944 (US 2002/0050944 A1).
In regard to claims 9 and 16, Zalewski and Fernandez-Corbaton fail to disclose determining a reception environment where the first signal and the second signal are received, based at least on the multi-path state. 
	Sheynblat '944 teaches determining a reception environment where the first signal and the second signal are received, based at least on the multi-path state (Fig. 5; ¶64-70) [because identifying or ascertaining the signal environment of the GPS receiver is important for attaining maximum flexibility for different applications and supporting various performance levels (¶64), e.g. processes shown in Fig. 4 and 6-7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to attain maximum flexibility for different applications and support various performance levels.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that maximum flexibility for different applications is attained and various performance levels are supported.
claim 10, Zalewski and Fernandez-Corbaton fail to disclose storing information associated with the determined reception environment in the memory, or storing the same in an external server using the wireless communication circuit. 
Sheynblat '944 further teaches storing information associated with the determined reception environment in the memory, or storing the same in an external server using the wireless communication circuit (912A, Fig. 12A; ¶55, line 31-33; ¶118). 

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US 2018/0011198 A1) in view of Zimmerman (US 2006/0022869 A1), Sheynblat '944 (US 2002/0050944 A1) and Abraham (US 2003/0072356 A1).
In regard to claim 17, Zalewski discloses:
a global navigation satellite system (GNSS) reception circuit configured to receive a first signal having a first frequency and a second signal having a second frequency, where the first signal is in a first frequency band and the second signal is in a second frequency band which is lower than the first frequency band, wherein the first frequency band and the second frequency band do not overlap (Fig. 1; ¶15; ¶30; ¶38) [where the GPS L1 signal has a frequency of 1575.42 MHz and is in the L1 band (1575.42 MHz center frequency with a bandwidth of 15.345 MHz), and the GPS L2 signal has a frequency of 1227.60 MHz and is in the L2 band (1227.6 MHz center frequency with a bandwidth of 11 MHz), where the frequency values of the L2 band are lower than the frequency values of the L1 band, and the band frequencies of the L1 and L2 bands do not overlap];

a memory operably connected to the processor [where a processor inherently includes a corresponding memory], 
wherein the memory stores instructions which enable the processor to perform operations when the instructions are executed, the operations comprising: 
receiving, from a satellite, the first signal using the GNSS reception circuit (¶30; ¶38); 
receiving, from the satellite, the second signal using the GNSS reception circuit (¶30; ¶38); 
obtaining a vector of the first signal and a vector of the second signal, by correlating each of the first signal and the second signal (Fig. 3b; ¶45-47) [where Fig. 3B plots the respective vectors/correlation results for the first signal and the second signal vs. time, and determines the multi-path states based on the plot];
identify whether a multi-path state exists, based at least on the first vector and the second vector (Fig. 3b; ¶10; ¶45-48);
[identifying signals for which there is a multi-path state in order avoid the deviation in position determination that occurs due to their usage (¶3)].
Zalewski fails to disclose the GNSS reception circuit having a first antenna and a second antenna, wherein the first antenna is configured to receive the first frequency and the second antenna is configured to receive the second frequency; determining a 
Zimmerman teaches a GNSS reception circuit having a first antenna and a second antenna, wherein the first antenna is configured to receiver the first frequency and the second antenna is configured to receive the second frequency (¶43; ¶149).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since Zalewski fails to disclose the nature of his GNSS reception circuit's antenna, to include this known GNSS antenna configuration into the combination in order to implement the GNSS signal reception.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GNSS signals are received.
Sheynblat '944 teaches determining a reception environment where the first signal and the second signal are received, based at least on the multi-path state (Fig. 5; ¶64-70) [because identifying or ascertaining the signal environment of the GPS receiver is important for attaining maximum flexibility for different applications and supporting various performance levels (¶64), e.g. processes shown in Fig. 4 and 6-7].

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that maximum flexibility for different applications is attained and various performance levels are supported.
Abraham teaches identifying whether a multi-path exists comprises identifying that a multi-path state exists if a waveform of a first vector comprises a peak point and a point at which at least one slope varies (Fig. 14A; ¶106), and identifying that a multi-path state exists if a waveform of a second vector comprises a plurality of different peak points within a predetermined period of time (¶40; ¶110) [where since there is an ascending edge and a descending edge in ¶106, there is a peak point in between, and since the edges have different slopes, there is a point of variation in slope in between; and where since a peak corresponding to a direct signal repeats every code epoch, one of ordinary skill in the art before the effective filing date of the invention would recognize to look for the repeating peaks within the same epoch for multipath detection (the period of time of the length of a GPS code epoch, 1 ms).  Otherwise the repeating peaks would not be indicative of multi-path).]. 
Replacing the multi-path detection method of Zalewski with that of Abrahams is this is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results.  Because both elements are known methods of identifying multi-path, it would have been obvious before the effective filing 
In the combination, both tests of Abraham would be used to determine whether or not there is multi-path when analyzing each signal, and thus it would detect multi-path when the waveform of the vector of the first signal comprises a peak point and a point at which at least one slope varies, and the waveform of the vector of the second signal comprises a plurality of different peak points.
In regard to claim 19, Zalewski further discloses the first signal and the second signal are received from the same satellite via different frequency bands; and a chip rate of the first signal and a chip rate of the second signal are different from each other (¶15; ¶30) [where the chip rate of the L1 C/A signal is 1.023 MHz and the chip rate of the L5 signal is 10.23 MHz]. 
In regard to claim 20, Zalewski further discloses each of the first signal and the second signal comprises an original signal transmitted from a GNSS device and a reflected signal which corresponds to a reflection of the transmitted signal (Fig. 3b; ¶3; ¶47). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski, Zimmerman, Sheynblat '944, and Abraham (US 2003/0072356 A1), as applied to claim 17, above, and further in view of Fernandez-Corbaton..
The combination fails to disclose the electronic device further comprising a wireless communication circuit configured to support cellular communication or short-range communication, and storing the instructions which further enable the processor to 
Fernandez-Corbaton teaches:
a global navigation satellite system (GNSS) reception circuit (704, Fig. 7; col. 17, lines 43-50);
a wireless communication circuit configured to support cellular communication or short-range communication (704, Fig. 7; col. 17, lines 43-50) [where transceiver 704 may be a combination of a GNSS transceiver and a communications transceiver];
a processor operably connected to the GNSS reception circuit and the wireless communication circuit (706, Fig. 7; col. 17, line 50);
a memory operably connected to the processor (col. 17, lines 50-53);
receiving at least one third signal using the wireless communication circuit (704, Fig. 7; col. 17, lines 43-50); 
determining a range using the third signal and combining the range with the GNSS signals for determining a device position when not enough usable GNSS signals are present (Fig. 5; col. 4, lines 8-21) [where Fernandez-Corbaton refers to multipath of the communication/third signal, and further addresses how to handle the multipath in the next paragraph].

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning of the device is possible.	
In the combination, when the first and second signals are determined to be in a multi-path state and thus are not in a useable state in Zalewski, and this results not enough usable GNSS signals for positioning, the third signal will be selected for use in order to allow positioning to occur.  If the first and second are not in a multi-path state, then at least one of the first and second signals will be used to provide the pseudorange from the corresponding satellite in order to determine the location of the device.

The following reference(s) is/are also found relevant:
	Sheynblat '124 (US 5,999,124 A), which teaches using a wireless communication signal to supplement a GNSS positioning calculation (Fig. 6; col. 2, lines 30-33; col. 12, lines 28-32).
	Hyun (US 2014/0232597 A1), which teaches determining that a signal is in the multi-path state if a waveform of the vector of the first signal comprises a peak point and a point at which at least one slope varies (Fig. 11; ¶17-18).

Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 8-12, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    129
    1071
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    1081
    media_image2.png
    Greyscale

However, it is unclear what this means.  If the frequency bands had the same frequencies they would not be different frequency bands, they would be the same frequency band.  By virtual of being different frequency bands, one band must include a lower frequency than the other band.
Applicant argues:

    PNG
    media_image3.png
    225
    1072
    media_image3.png
    Greyscale

However, a new reference has been added showing it is known to use a different antenna for each frequency band.
Applicant argues:

    PNG
    media_image4.png
    180
    1079
    media_image4.png
    Greyscale

However, it is known in the art that the L1 frequency band (1575.42 MHz center frequency with a bandwidth of 15.345 MHz) and the L2 frequency band (1227.6 MHz center frequency with a bandwidth of 11 MHz) do not overlap.
Applicant argues:

    PNG
    media_image5.png
    194
    1085
    media_image5.png
    Greyscale

However, this limitation was previously recited in now canceled claim 6.  Since applicant has not particularly pointed any any deficiencies in the previous rejection of claim 6, the rejection has not been overcome.
 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648